Exhibit 10.43


FORWARD AIR CORPORATION
NOTICE OF GRANT OF RESTRICTED SHARES


The Participant has been granted an award (the “Award”) of ____________
restricted shares (each, an “Award Share,” and collectively, the “Award Shares”)
of the Common Stock of Forward Air Corporation, a Tennessee corporation (the
“Company”), pursuant to the Forward Air Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) and the CEO Restricted Share Agreement attached
hereto (the “Agreement”), as follows:




Participant:
Bruce A. Campbell
Employee ID:
 
Grant Date:
________________
Grant No.:
 
Number of Award Shares:
[_______________], subject to adjustment as provided by the Plan.
Vesting Schedule:
All of the Award Shares are nonvested and forfeitable as of the Grant Date. So
long as your Service with the Company is continuous from the Grant Date through
the applicable date upon which vesting is scheduled to occur, one‑third (1/3rd)
of the Award Shares will vest and become nonforfeitable on each of the following
dates: __________, 20__;
__________, 20__;
__________, 20__.
The Award Agreement provides additional details regarding vesting of the Award
Shares.
Recoupment Policy:
The Award shall be subject to the terms and conditions of such policy on the
recoupment of incentive compensation as shall be adopted by the Company to
implement the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.



By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice of Grant of Restricted Shares and by the provisions
of the Plan and the Agreement, both of which are made a part of this document.
The Participant acknowledges receipt of a copy of the Plan, the Agreement and
the prospectus for the Plan, represents that the Participant has read and is
familiar with the provisions of the Plan and the Agreement, and hereby accepts
the Award subject to all of its terms and conditions.


FORWARD AIR CORPORATION                PARTICIPANT


By:                                                     
Signature


Its:                                                     
Date


ATTACHMENT: CEO Restricted Share Agreement





--------------------------------------------------------------------------------

Exhibit 10.43




FORWARD AIR CORPORATION
CEO RESTRICTED SHARE AGREEMENT




Forward Air Corporation, a Tennessee corporation (the “Company”), has granted to
the Participant named in the Notice of Grant of Restricted Shares (the “Grant
Notice”) to which this Employee Restricted Share Agreement (the “Agreement”) is
attached an Award consisting of Award Shares subject to the terms and conditions
set forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to the Forward Air Corporation 2016 Omnibus Incentive Compensation Plan
(the “Plan”), as amended to the Grant Date, the provisions of which are
incorporated herein by reference.


1.    Terminology. Unless otherwise defined herein, including within the
Glossary at the end of this Agreement, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice or the Plan.


2.    Vesting.


(a)    All of the Award Shares are nonvested and forfeitable as of the Grant
Date.


(b)    So long as your Service with the Company is continuous from the Grant
Date through the applicable date upon which vesting is scheduled to occur, the
Award Shares will vest and become nonforfeitable on the dates set forth on the
Grant Notice.


(c)    If you die while in the Service of the Company or your Service terminates
by reason of Disability, all of the Award Shares will become vested and
nonforfeitable as of your death or such termination of employment.


(d)    Unless otherwise determined by the Administrator or as specified herein,
none of the Award Shares will become vested and nonforfeitable after your
Service with the Company ceases.


(e)    If a Change in Control occurs, the vesting and forfeitability of the
Award Shares shall not be altered or accelerated solely as a result of such
occurrence unless otherwise determined by the Administrator in its discretion,
and the Award Shares shall be assumed or an equivalent award shall be
substituted by the successor corporation to the Company or a parent or
subsidiary of such successor corporation (each such assumed or equivalent award,
a “Substitute Award”). In the event that you suffer a Qualifying Termination
coincident with or within 24 months following the occurrence of a Change in
Control, the Award Shares or Substitute Award, to the extent not previously
vested nor earlier forfeited, shall become fully vested and nonforfeitable as of
the date of such Qualifying Termination. If a Substitute Award is not issued or
the Award Shares assumed in connection with the Change in Control, as determined
in the discretion of the Administrator, then the Administrator shall provide for
full vesting and lapse of restrictions on the Award Shares immediately before
the effective time of the Change in Control.


3.    Termination of Employment or Service.


(a)    Unless otherwise determined by the Administrator or as specified herein,
if your Service with the Company ceases for any reason other than death or
Disability, all Award Shares that are not then vested and nonforfeitable will be
immediately forfeited by you and transferred to the Company upon such cessation
for no consideration.


(b)    You acknowledge and agree that upon the forfeiture of any unvested Award
Shares in accordance with Section 3(a), (i) your right to vote and to receive
cash dividends on, and all other rights, title or interest in, to or with
respect to, the forfeited Award Shares shall automatically, without further act,
terminate and (ii) the forfeited Award Shares shall be returned to the Company.
You hereby irrevocably appoint (which appointment is coupled with an interest)
the Company as your agent and attorney-in-fact to take any necessary or
appropriate action to cause the forfeited Award Shares to be returned to the
Company, including without limitation executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your behalf.
You hereby ratify and approve all acts done by the Company as such
attorney-in-fact. Without limiting the foregoing, you expressly acknowledge and
agree that





--------------------------------------------------------------------------------

Exhibit 10.43


any transfer agent for the Common Stock of the Company is fully authorized and
protected in relying on, and shall incur no liability in acting on, any
documents, instruments, endorsements, instructions, orders or communications
from the Company in connection with the forfeited Award Shares or the transfer
thereof, and that any such transfer agent is a third party beneficiary of this
Agreement.


4.    Restrictions on Transfer.


(a)    Until an Award Share becomes vested and nonforfeitable, it may not be
sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
(b)    Any attempt to dispose of any such Award Shares in contravention of the
restrictions set forth in Section 4(a) of this Agreement shall be null and void
and without effect. The Company shall not be required to (i) transfer on its
books any Award Shares that have been sold or transferred in contravention of
this Agreement or (ii) treat as the owner of Award Shares, or otherwise accord
voting, dividend or liquidation rights to, any transferee to whom Award Shares
have been transferred in contravention of this Agreement.


5.    Stock Certificates. You are reflected as the owner of record of the Award
Shares as of the Grant Date on the Company’s books. The Company or an escrow
agent appointed by the Administrator will hold in escrow the share certificates
for safekeeping, or the Company may otherwise retain the Award Shares in
uncertificated book entry form, until the Award Shares become vested and
nonforfeitable. Until the Award Shares become vested and nonforfeitable, any
share certificates representing such shares will include a legend to the effect
that you may not sell, assign, transfer, pledge, or hypothecate the Award
Shares. All regular cash dividends on the Award Shares held by the Company will
be paid directly to you on the dividend payment date. As soon as practicable
after vesting of an Award Share, the Company will continue to retain the Award
Share in uncertificated book entry form but remove the restrictions on transfer
on its books with respect to that Award Share. Alternatively, upon your request,
the Company will deliver a share certificate to you or deliver a share
electronically or in certificate form to your designated broker on your behalf,
for the vested Award Share.


6.    Tax Election and Tax Withholding.


(a)    You hereby agree to make adequate provision for foreign, federal, state
and local taxes required by law to be withheld, if any, which arise in
connection with the grant or vesting of the Award Shares. The Company shall have
the right to deduct from any compensation or any other payment of any kind due
you (including withholding the issuance or delivery of shares of Common Stock or
redeeming Award Shares) the amount of any federal, state, local or foreign taxes
required by law to be withheld as a result of the grant or vesting of the Award
Shares in whole or in part. In lieu of such deduction, the Company may require
you to make a cash payment to the Company equal to the amount required to be
withheld. If you do not make such payment when requested, the Company may refuse
to issue any Common Stock certificate under this Agreement until arrangements
satisfactory to the Administrator for such payment have been made.


(b)    You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and that any such election, if made, must be made
within 30 days of the Grant Date. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.
You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.


7.    Adjustments for Corporate Transactions and Other Events.


(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Administrator, be
adjusted to reflect such event. Fractional shares that result from such
adjustments shall be eliminated. Adjustments under this Section 7 will be made
by the Administrator, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding and conclusive.







--------------------------------------------------------------------------------

Exhibit 10.43


(b)    Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, to the same extent as the Award Shares with respect to which such
additional and/or substitute securities are distributed, whether as a result of
any spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or similar event. If the
Award Shares are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares.


8.    Federal Excise Tax Under Section 4999 of the Code.


(a)    Excess Parachute Payment. In the event that any acceleration of vesting
of the Award Shares and any other payment or benefit received or to be received
by you would subject you to any excise tax pursuant to Section 4999 of the Code
due to the characterization of such acceleration of vesting, payment or benefit
as an “excess parachute payment” under Section 280G of the Code, you may elect,
in your sole discretion before the consummation of the Change in Control
transaction, to reduce the amount of any acceleration of vesting called for by
this Agreement in order to avoid such characterization.


(b)    Determination by Independent Accountants. To aid you in making any
election called for under Section 8(a), no later than ten (10) days before the
anticipated date of the occurrence of any event that might reasonably be
anticipated to result in an “excess parachute payment” to you as described in
Section 8(a) (an “Event”), the Company shall request a determination in writing
by independent public accountants selected by the Company (the “Accountants”).
Unless the Company and you otherwise agree in writing, the Accountants shall
determine and report to the Company and you within three (3) days before the
date of the Event the amount of such acceleration of vesting, payments and
benefits which would produce the greatest after-tax benefit to you. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code and make reasonable assumptions and projections needed to make their
required determination. The Company and you shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make their required determination. The Company shall bear all fees and
expenses the Accountants may reasonably charge in connection with their services
contemplated by this Section 8(b).


9.    Recoupment. Notwithstanding anything to the contrary in this Agreement,
the Award Shares (including any income, capital gains, proceeds realized or
other economic benefit actually or constructively received by you upon the
receipt or vesting of the Award Shares, and your sale or other disposition of
the Award Shares) shall be subject to recovery under any clawback, recovery or
recoupment policy which the Company may adopt from time to time, including
without limitation the Company’s existing Recoupment Policy, as amended from
time to time or any successor thereto, and any policy which the Company may be
required to adopt under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law, the rules and regulations of
the U.S. Securities and Exchange Commission, or the requirements of any national
securities exchange on which the Company’s Common Stock may be listed. By
accepting the Award Shares, you expressly acknowledge and agree that the Award
Shares are subject to the terms of the foregoing policies, whether retroactively
or prospectively adopted, and agree to cooperate fully with the Administrator to
facilitate the recovery of any Award Shares or proceeds realized from your sale
or other disposition of the Award Shares that the Administrator determines in
its sole discretion is required or entitled to be recovered pursuant to the
terms of such policies.


9.    Retention. Notwithstanding anything to the contrary in this Agreement, you
acknowledge and agree that the terms and conditions of the Company’s existing
Executive Stock Ownership and Retention Guideline, as amended from time to time
or any successor thereto (the “Ownership Guideline”), are incorporated by
reference into this Agreement and shall apply to your Award Shares if you on the
Grant Date are or subsequently become an employee who is subject to the
Ownership Guideline.


10.    Non-Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation





--------------------------------------------------------------------------------

Exhibit 10.43


of the right of the Company to discharge you at any time with or without cause
or notice and whether or not such discharge results in the forfeiture of any
Award Shares or any other adverse effect on your interests under the Plan.


11.    Rights as Stockholder. Except as otherwise provided in this Agreement
with respect to the nonvested and forfeitable Award Shares, you will possess all
incidents of ownership of the Award Shares, including the right to vote the
Award Shares and receive dividends and/or other distributions declared on the
Award Shares.


12.    The Company’s Rights. The existence of the Award Shares shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.


13.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.


14.    Electronic Delivery of Documents.


(a)    Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, electronic
delivery at the e-mail address, if any, provided for you by the Company or any
Affiliate, or upon deposit in the U.S. Post Office, by registered or certified
mail, or with a nationally recognized overnight courier service, with postage
and fees prepaid, addressed as applicable to your last known address or the
address of the principal executive office of the Company, in care of its General
Counsel, or at such other address as such party may designate in writing from
time to time to the other party.
(b)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan prospectus, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to you electronically. In addition, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
(c)    Consent to Electronic Delivery. You acknowledge that you have read
Section 14(b) of this Agreement and consent to the electronic delivery of the
Plan documents and Grant Notice, as described in Section 14(b). You acknowledge
that you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing. Requests should be made to the Secretary of the Company at 1915 Snapps
Ferry Road, Bldg. N, Greeneville, TN 37745 (Telephone: (423) 636 7000). You may
revoke your consent to the electronic delivery of documents described in
Section 14(b) or may change the electronic mail address to which such documents
are to be delivered (if you have provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, you understand that
you are not required to consent to electronic delivery of documents described in
Section 14(b).


15.    Entire Agreement. This Agreement, inclusive of the Grant Notice and the
Plan, contains the entire agreement between the parties with respect to the
Award Shares granted hereunder. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the Award Shares granted hereunder
shall be void and ineffective for all purposes.







--------------------------------------------------------------------------------

Exhibit 10.43


16.    Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the Award
Shares as determined in the discretion of the Administrator, except as provided
in the Plan or in a written document signed by each of the parties hereto.


17.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Conflicts between this Agreement and the Plan shall be resolved in accordance
with the terms of the Plan. In the event of any ambiguity in this Agreement or
any matters as to which this Agreement is silent, the Plan shall govern. A copy
of the Plan is available upon request to the Administrator.


18.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Tennessee, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include Greeneville, Tennessee, and you hereby agree and submit to the
personal jurisdiction and venue thereof.


19.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.


20.    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


{Glossary begins on next page}





--------------------------------------------------------------------------------

Exhibit 10.43




GLOSSARY




(a)    “Administrator” means the Compensation Committee of the Board of
Directors of Forward Air Corporation, or such other committee(s) or officer(s)
duly appointed by such Board or the Compensation Committee to administer the
Plan or delegated limited authority to perform administrative actions under the
Plan, and having such powers as shall be specified by such Board or the
Compensation Committee; provided, however, that at any time the Board of
Directors of Forward Air Corporation may serve as the Administrator in lieu of
or in addition to the Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.


(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Forward Air
Corporation or any successor to Forward Air Corporation. For this purpose,
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”) shall mean ownership, directly or indirectly, of
50% or more of the total combined voting power of all classes of voting
securities issued by such entity, or the possession, directly or indirectly, of
the power to direct the management and policies of such entity, by contract or
otherwise.
(c)    “Cause” means (A) your fraud, malfeasance, self-dealing, embezzlement or
dishonesty with respect to business affairs of the Company or its successor
whether or not the Company or its successor is materially harmed; (B) your
conviction of or failure to contest prosecution for a felony or a crime
involving moral turpitude; (C) your material breach of the employment agreement
between the Company or its successor and you; (D) your failure, after reasonable
notice, to comply promptly with any valid and legal directive of the Board of
Directors of the Company or its successor; or (E) your failure to perform
adequately your responsibilities under the employment agreement between the
Company or its successor and you as demonstrated by objective and verifiable
evidence showing that the business operations under your control have been
materially harmed as a result of your gross negligence or willful misconduct.


(d)    “Change in Control” shall have the meaning ascribed thereto in the Plan.


(e)    “Company” means Forward Air Corporation and its Affiliates, except where
the context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Forward Air Corporation.


(f)    “Disability” means that you are (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to last until your death or result in death, or
(ii) determined to be totally disabled by the Social Security Administration or
other governmental or quasi-governmental body that administers a comparable
social insurance program outside of the United States in which you participate
and which conditions the right to receive benefits under such program on your
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until your death or result in death. The Administrator shall have sole
authority to determine whether you have suffered a Disability and may require
such medical or other evidence as it deems necessary to judge the nature and
permanency of your condition.


(g)    “Material Change In Duties” shall be deemed to have occurred when,
without your consent, you are assigned any duties inconsistent in any material
respect with your position (including status, offices, titles, and reporting
requirements), authority, duties or responsibilities as in effect on the CIC
Date of the Change in Control, or any other action by the Company or its
successor which results in a materially demonstrable diminution in such
position, authority, duties or responsibilities. No Material Change in Duties
shall be deemed to have occurred unless (i) you notify the Company or its
successor in writing within 90 days after the assignment of materially
inconsistent duties, and the Company or its successor fails to cure this
material inconsistency within 30 days after receipt of the notice, and (ii) your
termination of employment occurs no later than one year after the initial
assignment of materially inconsistent duties.


(h)    “Qualifying Termination” means your termination of Service with the
Company or its successor provided that the termination is either (a) initiated
by the Company or a parent or subsidiary of the Company, or a successor to any
such entity for a reason other than Disability, death, Retirement or for Cause,
or (b) initiated by you for a Material Change in Duties.





--------------------------------------------------------------------------------

Exhibit 10.43




(i)    “Retirement” means your termination of Service with the Company and its
Affiliates on or after attainment of age 65.


(j)    “Service” means your employment with the Company and its Affiliates. Your
Service will be considered to have ceased with the Company and its Affiliates
if, immediately after a sale, merger or other corporate transaction, the trade,
business or entity with which you are employed or otherwise have a service
relationship is not Forward Air Corporation or an Affiliate of Forward Air
Corporation.


(k)    “You”; “Your”. You means the recipient of the Award Shares as reflected
in the Grant Notice. Whenever the word “you” or “your” is used in any provision
of this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the Award Shares may be transferred by
will or by the laws of descent and distribution, the words “you” and “your”
shall be deemed to include such person.


{End of Agreement}





--------------------------------------------------------------------------------

Exhibit 10.43






IMPORTANT TAX INFORMATION


INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS


1.
The 83(b) Election is Irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

2.
If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this rule are made.

3.
If you choose to make an 83(b) Election, you must provide a copy of the 83(b)
Election Form to the Corporate Secretary or other designated officer of the
Company. This copy should be provided to the Company at the same time that you
file your 83(b) Election Form with the Internal Revenue Service.

4.
In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your tax return for the taxable year that includes
the Grant Date.

5.
If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.

6.
You must consult your personal tax advisor before making an 83(b) Election. The
attached election forms are intended as samples only, they must be tailored to
your circumstances and may not be relied upon without consultation with a
personal tax advisor.








--------------------------------------------------------------------------------

Exhibit 10.43




SECTION 83(b) ELECTION FORM




Election Pursuant to Section 83(b) of the Internal Revenue Code to Include
Property in Gross Income in Year of Transfer


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address, and taxpayer identification number of the undersigned
are:
______________________________
______________________________
______________________________
___-__-____
2.    The property with respect to which the election is made is _________
shares of Common Stock, par value $.01 per share, of Forward Air Corporation, a
Tennessee corporation (the “Company”).
3.    The date on which the property was transferred was _____________, 20__,
the date on which the taxpayer received the property pursuant to a grant of
restricted stock.
4.    The taxable year to which this election relates is calendar year 20__.
5.    The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property. The taxpayer will vest in one-third of the
shares of Common Stock on ______________ __ of each of calendar years 20__, 20__
and 20__, provided the taxpayer is in the employ of the Company on such dates.
Vesting also may accelerate upon the occurrence of certain events.
6.    The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made is
$________________ per share; with a cumulative fair market value of
$______________. The taxpayer did not pay any amount for the property
transferred.
7.    A copy of this statement was furnished to Forward Air Corporation, for
whom the taxpayer rendered the services underlying the transfer of such
property.
8.    This election is made to the same effect, and with the same limitations,
for purposes of any applicable state statute corresponding to Section 83(b) of
the Internal Revenue Code.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
Signed: _________________________________________________
Date:     __________________________







--------------------------------------------------------------------------------

Exhibit 10.43




Letter for filing §83(b) Election Form








[Date]




CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Internal Revenue Service Center
                    
                    
                    
(the Service Center to which individual income tax return is filed)
Re:    83(b) Election of [Name]
Social Security Number:    _______________________
Dear Sir/Madam:
Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Forward Air Corporation, a
Tennessee corporation, that were transferred to me on _______________, 20__.
Please file this election.
Sincerely,
_________________________________
[Name]


cc: Corporate Secretary of Forward Air Corporation







